Citation Nr: 0740652	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-18 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for low back strain with degenerative disc disease 
(DDD) and arthritic changes prior to September 23, 2002.

2.  Entitlement to an initial evaluation in excess of 40 
percent for low back strain with DDD and arthritic changes 
from September 23, 2002 through September 25, 2003.

3.  Entitlement to an initial evaluation in excess of 40 
percent for low back strain with DDD and arthritic changes 
from September 26, 2003.

4.  Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability.

5.  Entitlement to service connection for a cervical spine 
disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1976.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO).  The veteran 
testified before the undersigned at a personal hearing at the 
RO in May 2007.  A transcript of this hearing has been 
included in the claims folder.


FINDINGS OF FACT

1.  The veteran's low back strain with DDD and arthritic 
changes (DJD) is manifested by complaints of low back pain 
and no more than moderate limitation of motion.

2.  Except for absent bilateral knee and ankle jerks, there 
are no neurologic deficits involving the sciatic nerve; 
muscle strength is normal, and there is no atrophy.

3.  Treatment by bed rest has not been prescribed by a 
physician. 

4.  On VA audiological examination in March 2006, the average 
pure tone decibel (dB) loss was 33 in the right ear and 35 in 
the left ear, with speech discrimination scores of 94 percent 
in each ear.

5.  The veteran does not have a cervical spine disability 
that has been related to his period of service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back strain with DDD and 
arthritic changes have not been met under the criteria in 
effect prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Code (DC) 5293 (2002).

2.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back strain with DDD and 
arthritic changes have not been met under the criteria in 
effect from September 23, 2002.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, DC 5293 (2003).

3.  The schedular criteria for a disability evaluation 
greater than 40 percent for the low back strain with DDD and 
arthritic changes have not been met under the criteria in 
effect from September 26, 2003.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.321, Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, DCs 5253 to 5243 (2007).

4.  The criteria for an initial compensable evaluation for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.85, DC 
6100 (2007).

5.  A cervical spine disability, to include DDD and DJD, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In July 2002 and January 2006, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disability and service, as well as 
information substantiating the current level of disability, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also 
specifically asked to provide to provide "any evidence in 
your possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a December 2003 
SOC and July 2006 and January 2007 SSOCs each provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.  However, the 
Board does note that the veteran was provided with the 
provisions of the Dingess case in July 2006.


II.  Applicable laws and regulations, factual background and 
analysis

Increased rating regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).



Service connection regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

(A)  Low back

The relevant evidence of record included a VA treatment note 
from August 2002.  The veteran reported low back pain with 
muscle spasms that had been present since the 1960's.  He 
walked comfortably and no examination was conducted.  In 
September 2002 he was again noted to appear comfortable; his 
gait and posture were normal.  He had no scoliosis, but there 
was mid-thoracic tenderness.  There was no lumbar tenderness.  
Range of motion was normal with pain on flexion.  He had 
right trapezius pain on turning his head to the left.  The 
diagnosis was musculoligamentous back pain.

VA examined the veteran in April 2003.  He stated that he had 
had back problems since service.  An MRI confirmed the 
presence of disc bulges, osteophytes, and bilateral foraminal 
stenosis.  He said that he had daily, constant back pain, 
that was worse with prolonged standing, sitting, or lifting.  
He reported bilateral leg pain, although it was unclear to 
the examiner whether this was due to arterial insufficiency 
or radiculopathy.  Diabetic neuropathy affecting the feet was 
also noted.  There were no spasms and no weakness.  Strength, 
speed and coordination were reportedly affected.  The 
examination found that forward flexion was to 75 degrees; 
extension was to 25 degrees; lateral bending was to 30 
degrees bilaterally; and rotation was to 30 degrees 
bilaterally.  All motions caused discomfort in the lumbar 
area.  The impression was degenerative changes with disc 
bulging of the lumbosacral spine, and episodic radicular 
symptoms.  A June 30, 2005 VA treatment note found he had 
full range of motion of all extremities, as well as normal 
sensation.

VA reexamined the veteran in March 2006.  His symptoms 
included stiffness on bending and walking, constant pain that 
traveled into the left hip, and cramping and spasms.  He 
reported that his symptoms were brought on by physical 
activity.  The physical examination noted that his posture 
and gait were normal, and he used no assistive devices.  
There were no complaints of radiating pain on movement.  He 
had spasms at the T12 to L2 levels, and there was no 
tenderness.  Straight leg raises were negative.  There was no 
ankylosis.  He had 83 degrees of forward flexion (with pain 
at 83 degrees); 20 degrees of extension (with pain at 18 
degrees); 30 degrees of right lateral flexion and 15 degrees 
of left lateral flexion; and 15 degrees of rotation 
bilaterally (with pain at 15 degrees).  Range of motion was 
additionally limited after repeated use by pain and weakness.  
There was no fatigue, lack of endurance, or incoordination.  
The neurological evaluation noted that his motor and sensory 
functions were normal.  His knee and ankle jerks were absent 
bilaterally.  An X-ray showed degenerative arthritis and 
joint narrowing, as well as DDD at L5-S1.  

The veteran testified before the undersigned at a personal 
hearing in May 2007.  He said that he got all his treatment 
from VA and that his current treatment consisted of pain 
medication.  He denied the use of braces or other assistive 
devices.  His pain would worsen with activity, and he noted 
that the pain was usually a 6 or 7 out of 10 (with 10 being 
the worst).  He stated that he could only walk a couple of 
blocks before he had to rest, and that he had spasms and was 
sensitive to touch.

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just." 38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The veteran's service-connected chronic low back strain with 
DDD and DJD was rated 40 percent disabling under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2002 & 
2003).

The Board notes that, during the pendency of the veteran's 
appeal, substantive changes were made twice to that portion 
of the Rating Schedule that addresses spine disease.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293 (2003)).  These changes became effective on 
September 23, 2002.  See also 68 Fed. Reg. 51,454, 51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  These changes became effective on 
September 26, 2003.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent 
it held that, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant should apply).  See also VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).

The Board notes that the veteran was provided notice of the 
revised regulations in the December 2003 SOC described above.  
Thus, the Board finds that it may proceed with a decision on 
the merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the old DC 5295, effective prior to September 23, 2002, 
a lumbosacral strain is rated as 20 percent disabling with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position and is rated 
40 percent disabling when severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In this case, 
rating the veteran under this rating criteria would not 
afford him a higher evaluation, since 40 percent is the 
maximum evaluation available under this DC.  

Under the old DC 5293, effective prior to September 23, 2002, 
a 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
Id.  A 60 percent evaluation required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief.  Id.

In this case, it is clear that the veteran suffers from an 
ongoing low back disability that involves pain and 
discomfort, as well as limited motion.  The Board has 
carefully reviewed the extensive medical findings set out 
above, and it finds, first, that the veteran's disability 
does not warrant an increase to a 60 percent disability 
rating under the criteria of old DC 5293.  A 60 percent 
disability rating requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  While the veteran has 
demonstrated absent bilateral knee and ankle jerks, the Board 
does not find that this is sufficient, given his lack of 
paravertebral muscle spasms, weakness or atrophy of the lower 
extremities, to justify a 60 percent disability evaluation. 

The Board has also evaluated the veteran's disability under 
all other applicable diagnostic codes in effect prior to 
September 23, 2002, to determine whether he could have been 
rated higher than 40 percent.  However, the veteran was never 
diagnosed with fracture of his vertebra, nor does his medical 
evidence show he had ankylosis of any portion of his spine.  
Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2002) are not 
for application.

38 C.F.R. § 4.71a, DC 5292 awards a 10 percent disability 
rating for slight limitation of motion of the lumbar spine, 
20 percent disability for moderate limitation of motion, and 
40 percent disability for severe limitation of motion of the 
lumbar spine.  The veteran has demonstrated some limitation 
of motion of the spine which is amply contemplated in the 40 
percent rating assigned under DC 5295.  The 40 percent rating 
is also the maximum provided under DC 5292.  

Effective September 23, 2002, the criteria for rating 
intervertebral disc syndrome were amended. Under 38 C.F.R. § 
4.71a, DC 5293 (2003), intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the previous 12 months warrant a 20 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation. Id.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  Id.

In addition, the rating provisions contained these notes:

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under DC 5293 (2003), the veteran's disability also does not 
warrant an increase to 60 percent.  The evidence does not 
show, and the veteran has not claimed, that he has any 
incapacitating episodes, as defined by the regulation.  
Therefore, an increase to 60 percent is not warranted under 
DC 5293 based on incapacitating episodes.

Consideration must also be given to rating the orthopedic and 
neurologic manifestations and combining them under 38 C.F.R. 
§ 4.25.  As noted above neither DC 5292 nor DC 5295 would 
afford the veteran a rating higher than 40 percent based on 
orthopedic manifestations.  DCs 5285-5289 also do not apply 
as explained above.  Separate ratings based on neurologic 
manifestations is discussed below.

Effective September 26, 2003, the criteria for rating 
diseases and injuries of the spine were again amended.  The 
criteria for rating intervertebral disc syndrome were 
renumbered and are now located at 38 C.F.R. § 4.71a, DD 5243 
(2007).  The specific criteria, however, were not amended 
from those of 2002, except for the alternate criteria for 
rating the disability under the General Rating Formula  for 
the spine.  The criteria for the General Rating Formula for 
Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes) are as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine.....100%

Unfavorable ankylosis of the entire thoracolumbar 
spine.....50%

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....40%

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.....30%

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.....20%

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Here, the Board first finds that an increased rating based on 
incapacitating episodes is not warranted.  Those criteria are 
the same as the criteria based on incapacitating episodes 
provided in the September 2002 changes to the scheduler 
criteria, and, as noted above, he has not had bed rest 
prescribed by a physician.  

As to rating the orthopedic manifestations of the veteran's 
lumbar DDD under the general rating formula, an increase to 
50 percent is not warranted because the veteran has not 
demonstrated unfavorable ankylosis of the entire 
thoracolumbar spine.  There is no indication that the veteran 
has any neurological involvement related to the low back 
disability that needs to be rated separately.  Rather, it 
appears that he has peripheral neuropathy related to his 
diabetes mellitus.

Finally, the Board notes that it has considered the veteran's 
functional loss due to pain on motion, under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially 
applicable to the veteran's disability.  DeLuca v. Brown, 8 
Vet. App. 202, 207-8 (1995).  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 40 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the spine, has caused 
functional loss greater than that contemplated by the 40 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, ankylosis of the spine. 38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown, supra. 

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an initial evaluation in 
excess of 40 percent for the service-connected low back 
strain with DDD and DJD.   

(B)  Bilateral hearing loss

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2007).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

The veteran was afforded a VA examination in May 2003.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
35
40
LEFT
40
40
35
35
40

The average dB loss in both ears was 37.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 94 in the left ear.

VA reexamined the veteran in March 2006  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
50
LEFT
30
25
30
35
50

The average dB loss in the right ear was 33 and 35 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in both ears.

The veteran testified before the undersigned at a personal 
hearing in May 2007.  He stated that it was difficult for him 
to hear a conversation in a crowded room; he also noted that 
he had to turn the television up in order to hear it.  
Finally, he noted that he had an amplification device that 
allowed him to hear a caller on his cell phone.

According to Table VI of 38 C.F.R. § 4.85, the numeric 
designation of hearing impairment in both ears is a Level I.  
Table VII of 38 C.F.R. § 4.85 indicates that these levels of 
hearing impairment warrant the assignment of a 0 percent 
disability evaluation.

It is therefore concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for his bilateral hearing loss disability.



Extraschedular evaluations

According to 38 C.F.R. § 3.321(b)(1) (2007), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In the instant case, there is no indication in 
the record that the veteran's low back or hearing loss 
disabilities have interfered with his employability.  Rather, 
the records from the Social Security Administration (SSA) 
indicate that he is disabled by nonservice-connected diabetes 
mellitus and the resultant peripheral neuropathy.  There is 
also no evidence of record that would tend to suggest that he 
has been frequently hospitalized for the treatment of either 
of these conditions.  The Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

(C)  Cervical spine

The veteran has claimed that he has a cervical spine disorder 
for which service connection should be awarded.  He stated 
that he had injured his neck at the time of a July 1973 motor 
vehicle accident; ever since that time, he says that he has 
had neck problems.

A review of the veteran's service medical records does show 
that he had been involved in a motor vehicle accident in June 
1973.  At that time, he was noted to have injured his low 
back; he also had swelling of the hand.  There was no mention 
of any neck complaints, and the clinical reports do not show 
that the neck was complained of or treated.  He fell off a 
truck and injured his back in March 1974.  Again, there was 
no mention of neck complaints, treatment or findings.  An 
examination performed in October 1976, while noting the 
presence of low back pain, made no mention of any neck 
complaints.  The objective examination was negative.  

Following service, the veteran stated during an April 2003 VA 
examination that he had had neck problems ever since an 
inservice injury.  After an extensive examination, he was 
diagnosed with cervical strain.  An X-ray found calcification 
and osteophytes, with no significant DDD.  VA outpatient 
treatment records developed between 2003 and 2006 showed his 
continuing complaints of and treatment for cervical spine 
osteoarthritis and radiculopathy.  

The veteran testified at a hearing in May 2007.  He 
reiterated his claim that he had hurt his neck during a 1973 
motor vehicle accident.  He claimed that he had been rendered 
unconscious and that emergency personnel had immobilized his 
neck at the scene.  He reported that the neck problem had 
gotten worse about six years before.  He complained of pain 
and locking.

After a careful review of the evidence of record, it is found 
that service connection for a cervical spine disorder has not 
been established.  While the evidence clearly shows that the 
veteran currently has arthritis of the cervical spine, there 
is no objective evidence of record that the neck was injured 
during his period of service; neck disability was first shown 
many years after service.  The veteran had been involved in a 
motor vehicle accident in 1973; however, there is no 
suggestion in the clinical records that the cervical spine 
was injured at that time.  That along with the lack of any 
mention of a neck injury when examined in 1976 render the 
veteran's current account of significant injury to the neck 
as lacking in credibility.  The record contains no suggestion 
that his current cervical spine disability is any way related 
to his period of service.  

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 
3.303(a); Jandreau; Buchanan, supra.   In the instant case, 
however, the evidence of record does not demonstrate that the 
veteran, who is competent to comment on his post-service 
symptoms, has the requisite expertise to render a medical 
diagnosis or to comment on a question of medical causation or 
aggravation.

While the veteran's contentions have been carefully and 
sympathetically considered, these contentions are outweighed 
by the absence of any medical evidence to support the claim.  
Therefore, it is found that the preponderance of the evidence 
is thus against the claim for service connection for a 
cervical spine disability, and, therefore, the benefit-of-
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102, 3.303. 


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for low back strain with degenerative disc disease (DDD) and 
arthritic changes prior to September 23, 2002 is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for low back strain with DDD and arthritic changes from 
September 23, 2002 through September 25, 2003 is denied.

Entitlement to an initial evaluation in excess of 40 percent 
for low back strain with DDD and arthritic changes from 
September 26, 2003 is denied.

Entitlement to an initial compensable evaluation for a 
bilateral hearing loss disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


